Banke, Presiding Judge.
This is an appeal arising from a proceeding brought by the Federal Land Bank of Columbia to confirm its sale under foreclosure of about 149 acres of land securing a promissory note in the principal amount of $100,000. Public sale after proper notice resulted in purchase by the Federal Land Bank of Columbia, plaintiff below, for $87,700. The appellant, defendant below, attacks the trial judge’s determination that the foreclosure sale brought the "true market value,” and the failure of the trial judge to use a "beyond a reasonable doubt” standard in this determination. Held:
1. The trial judge was the trier of fact in this *601proceeding. The confirmation statute, Code Ann. § 67-1504, required him to call for sufficient evidence to satisfy himself as to the true market value of the property, and if not satisfied to deny confirmation and order a resale, if necessary. Am. Century Mtg. Investors v. Strickland, 138 Ga. App. 657 (227 SE2d 460) (1976). Since there is evidence in the record which supports the judge’s determination, and we cannot determine that his judgment was based on a misapplication of legal principles rather than an exercise of discretion and legitimate consideration of the evidence, we must affirm. See Grizzle v. Federal Land Bank of Columbia, 145 Ga. App. 385 (244 SE2d 362) (1978).
Submitted February 5, 1979 —
Decided April 13, 1979.
Frankel, Hardwick, Tannenbaum, Fink & Clark, William F. Clark, for appellant.
Preston & Allgood, William L. Preston, for appellee.
2. The appellant enumerates as error the trial court’s failure to receive certain evidence regarding tax assessments for the purpose for which it was intended, i.e., impeachment of one of the appellee’s expert witnesses. The court stated in its order that the evidence was received and considered. The appellant’s argument is not directed to any error of law appearing on the face of the record and is meritless.

Judgment affirmed.


Underwood and Carley, JJ., concur.